Citation Nr: 0432576	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
keratosis.  

2.  Entitlement to service connection for residuals of a cold 
injury.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1946 to January 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that denied entitlement to service connection for 
residuals of frozen feet and plantar keratosis.  

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

In a statement and testimony, the veteran stated that he was 
treated at the Huntington VAMC in 1948 and 1954.  

In the January 2002 rating decision, the RO referred to a 
hospital report, dated in March 1954, from the Huntington 
VAMC.  In January 2002, the RO requested records from 1953 
and 1954 from the Huntington VAMC.  Neither the 1954 hospital 
report, nor the response to the request is in the record. 

Under the duty to assist, further evidentiary development is 
needed and the case is REMANDED for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
notify the veteran:

a.  To substantiate the claims he 
should submit medical evidence or a 
medical opinion that he currently 
has plantar keratosis and residuals 
of frozen feet that are related to 
an injury or event in service.  

b.  Other than records from the 
Huntington VAMC, if he has evidence 
to substantiate his claims, not 
already of record that is in the 
custody of VA he should identify the 
facility so that the RO can obtain 
the records.  

c.  If he has evidence to 
substantiate his claims, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf. 

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims. 

2.  Obtain records of the Huntington VAMC 
from 1948 to 1954.  

3.  After completing the above, 
adjudicate the claims.  If any benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



